DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed August 24, 2021.  Claims 1-4, 6-9, 11-16 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 11, 12, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Aoki et al. (U.S. Patent Application Publication 2020/0075644).
Regarding claims 1-4, 11, 12, Aoki et al. disclose (Figs.) a photo detector comprising: a plurality of photo detection elements arranged in a first direction (up/down direction) and a second direction (left/right direction) that is orthogonal to the first direction and including at least a first photo detection element (a left photodiode 2) and a second photo detection element (a right photodiode 2) that have facing sides facing each other and adjacent to each other side by side in the second direction; a first wiring (wiring that connects the shared transistors (41, 51)) which is provided between the facing sides of the first photo detection element and the second photo detection element, extends in the first direction, and electrically connects to the first photo detection element and the second photo detection element: a plurality of trenches (408) each provided among a plurality of the photo detection elements, the trenches surrounding 2 x m (m is a positive integer; m = 2) photo detection elements including the first photo detection element and second photo detection element; and wherein each trench includes trench portions which surround non-facing sides of the first and second photo detection elements, with no trench .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. in view of Oh et al. (U.S. Patent Application Publication 2013/0062500).
Regarding claims 6-8, 13-15, Yamamoto et al. disclose the claimed invention as set forth above.  Aoki et al. do not disclose a distance measuring circuit to calculate a time of flight as claimed.  Oh et al. teach (Figs.) a similar photodetector array having a light source (light source) and calculating a distance ([0084], [0101]) and means (840) for generating a 3D image as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to use the photodetector of Aoki et al. in view of Gnecchi et al. to obtain distance measurements or a 3D image and provide further uses for the photodetector array as taught, known and predictable.
Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. in view of Oh et al., further in view of Kitano (U.S. Patent Application Publication 2018/0252812).
Regarding claims 9, 16, Aoki et al. in view of Oh et al. disclose the claimed invention as set forth above.  Aoki et al. and Oh et al. do not disclose a vehicle having four lidar devices at four corners of the vehicle as claimed.  Kitano teaches (Figs.) four lidar devices (L1-L4) at respective corners of a vehicle as claimed.  Thus, it would have been obvious to a person of .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878